

116 HR 7841 IH: The American PPE Supply Chain Integrity Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7841IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. McHenry (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Homeland Security, Energy and Commerce, Veterans' Affairs, Education and Labor, Ways and Means, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the purchase by the Federal Government of certain medical supplies and protection equipment from the United States, and for other purposes.1.Short titleThis Act may be cited as the The American PPE Supply Chain Integrity Act.2.Requirement to purchase certain medical supplies and personal protective equipment from the United States(a)Covered Secretaries(1)In generalSubject to paragraph (2), any covered item purchased by a covered Secretary shall be from the United States. For purposes of this subsection, from the United States means that 100 percent of a product is grown, reprocessed, reused, or produced in the United States.(2)ExceptionsNotwithstanding paragraph (1), the applicable covered Secretary may waive the requirements of such paragraph if such covered Secretary determines that satisfactory quality and sufficient quantity of any such covered item from the United States cannot be procured as and when needed at United States market prices. This subsection shall not apply to covered items that are or that include materials determined to be non-available in accordance with section 25.104 of title 48 of the Federal Acquisition Regulation.(b)Exception for small purchasesSubsection (a) shall not apply to purchases for amounts not greater than $150,000. A proposed purchase or contract for an amount greater than $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for this exception.(c)ApplicabilityThe requirements of this section shall apply with respect to a purchase of a covered item made pursuant to subsection (a) on or after the date of the enactment of this Act.(d)DefinitionsIn this section:(1)Covered itemThe term covered item means an article or item of— (A)personal protective equipment (including surgical masks, respirator masks and powered air purifying respirators and required filters, face shields and protective eyewear, surgical and isolation gowns, and head and foot coverings) or clothing, and the materials and components thereof, other than sensors, electronics, or other items added to and not normally associated with such personal protective equipment or clothing;(B)sanitizing and disinfecting wipes, privacy curtains, beds and bedding, testing swabs, gauze and bandages, tents, tarpaulins, covers, or bags; or(C)cotton and other natural fiber products, woven silk or woven silk blends, spun silk yarn for cartridge cloth, synthetic fabric or coated synthetic fabric (including all textile fibers and yarns that are for use in such fabrics), canvas products, or wool (whether in the form of fiber or yarn or contained in fabrics, materials, or manufactured articles).(2)Covered SecretaryThe term covered Secretary means the Secretary of Health and Human Services, the Secretary of the Department of Homeland Security, and the Secretary of the Department of Veterans Affairs.3.Exception to domestic requirement for small purchases(a)Department of DefenseSection 2533a(h) of title 10, United States Code, is amended by striking the simplified acquisition threshold and all that follows through the period at the end and inserting the following: $150,000. A proposed purchase for an amount greater than $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for this exception..(b) Department of Homeland SecuritySubsection (f) of section 604 the American Recovery and Reinvestment Act of 2009 (6 U.S.C. 453b) is amended by striking the simplified acquisition threshold and all that follows through the period at the end and inserting the following: $150,000. A proposed purchase for an amount greater than $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for this exception..4.Application of the Berry Amendment to certain Defense Logistics Agency purchases(a)In generalSection 2533a of title 10, United States Code, is amended by adding at the end the following new subsection:(l)Application to certain Defense Logistics Agency purchasesSubsection (a) applies to purchases made by the Director of the Defense Logistics Agency on behalf of the General Services Administration or any other Federal agency..(b)ApplicabilityThe requirements of this section and the amendments made by this section shall apply with respect to a purchase made under section 2533a of title 10, United States Code, on or after the date of the enactment of this Act.5.Application of the Berry Amendment to certain medical supplies and personal protective equipment(a)In generalSection 2533a(b) of title 10, United States Code, is amended by adding at the end the following new paragraphs:(5)Surgical dressing materials.(6)Hospital and surgical clothing and related special purpose items.(7)Replenishable field medical sets, kits, and outfits.(8)All textile medical supplies and equipment..(b)ApplicabilityThe requirements of this section and the amendments made by this section shall apply with respect to a purchase made under section 2533a of title 10, United States Code, on or after the date of the enactment of this Act.